Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed on 9/6/2022 is acknowledged. Claims 18, 23-26, 28, 33-36 are amended.
Claims 18-37 are pending and have been examined, of which claims 18 and 28 are independent.

Claim Rejections/Objections Withdrawn
In view of the amendment filed, the following rejections/objections are withdrawn.

Claim rejection under 35 USC 112(b) for claims 23-26 and 33-36 have been withdrawn. 

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 18-20, 23-30 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2020/0275458). 

 Regarding claim 18, Khoryaev teaches a communication apparatus (user equipment UE 102, fig 1-3; abstract: UE selecting short TTI for v2v sidelink transmission), comprising; 
circuitry (processor 202, fig 2), which, in operation, determines consecutive symbols used for a sidelink communication within a slot (fig 8, Para 102: at operation 815, the UE 102 selects a short transmission time interval (TTI) for V2X sidelink transmission by UE; fig 14-17 show consecutive symbols as short TTI for sidelink transmissions and fig 18-19 show frequency multiplexing of control and shared channels); and 
a transmitter (communication interface device 220 coupled to antenna 230, fig 2, para 55), which, in operation, transmits a physical sidelink shared channel (PSSCH) in the consecutive symbols within the slot (Para 113-117: at operation 830, the UE 102 transmits a short PSSCH (sPSSCH), the UE 102 transmits the sPSSCH in the selected short TTI), wherein 
a number of symbols of the consecutive symbols is less than a number of symbols within the slot (fig 12-17 show different patterns for s-TTI, where fig 14-17 show alignment with legacy subframe of 14 symbols and s-TTI occupies 3-7 symbols; Para 139: s-TTI is less than 1ms; para 169: s-TTI pattern includes ranges of symbols from 1 to 7; fig 6 shows radio frame of 10ms, which is divided into 20 slots of 0.5ms (para 82) and fig 9 shows s-TTI as fourth of 1ms, which is less than slot timing, further, fig. 15-17 showing s-TTI patterns less than 7 symbols are number less than number of symbols within slot).

Khoryaev teaches short TTI for V2V sidelink transmission by the UE. The reference shows various example arrangements used with various TTIs in fig 12-17, including arrangements for symbols within slot for PSSCH and DMRS.  

Khoryaev further teaches response to the number of symbols of the consecutive symbols being 8, a second symbol and a sixth symbol of the consecutive symbols are used for demodulation reference signals (DMRSs) (although reference does not directly show a group of 8 symbols, the combination of symbols for the slots are considered for consecutive symbol for PSSCH transmission, wherein fig 16 shows 14 consecutive symbols; in 1640, last 4 and 4 symbols are consecutive 8 symbols, numbering them from 0-7, the symbol # 2 and # 6 are DMRS, while the other symbols are PSSCH; further, para 173: in some embodiments, patterns of more than five symbols are possible, various numbers of DMRS symbols and PSSCH symbols may be used, various ordering/arrangements of the DMRS and PSSCH symbols may be used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine V2X sidelink communication using s-TTI selection as taught by Khoryaev with transmitting DMRS in specific symbols of the slot as taught by Khoryaev for the benefit of enabling sidelink communication resource selection procedure with S-TTI as taught by Khoryaev in para 153.

Regarding claim 28, Khoryaev teaches a communication method (abstract: UE and method for selecting short TTI for v2v sidelink transmission), comprising; 
determining consecutive symbols used for a sidelink communication within a slot (fig 8, Para 102: at operation 815, the UE 102 selects a short transmission time interval (TTI) for V2X sidelink transmission by UE; fig 14-17 show consecutive symbols as short TTI for sidelink transmissions and fig 18-19 show frequency multiplexing of control and shared channels); and 
transmitting a physical sidelink shared channel (PSSCH) in the consecutive symbols within the slot (Para 113-117: at operation 830, the UE 102 transmits a short PSSCH (sPSSCH), the UE 102 transmits the sPSSCH in the selected short TTI; fig 14-17), wherein 
a number of symbols of the consecutive symbols is less than a number of symbols within the slot (fig 12-17 show different patterns for s-TTI, where fig 14-17 show alignment with legacy subframe of 14 symbols and s-TTI occupies 3-7 symbols; Para 139: s-TTI is less than 1ms; para 169: s-TTI pattern includes ranges of symbols from 1 to 7; fig 6 shows radio frame of 10ms, which is divided into 20 slots of 0.5ms (para 82) and fig 9 shows s-TTI as fourth of 1ms, which is less than slot timing, further, fig. 15-17 showing s-TTI patterns less than 7 symbols are number less than number of symbols within slot).

Khoryaev teaches short TTI for V2V sidelink transmission by the UE. The reference shows various example arrangements used with various TTIs in fig 12-17, including arrangements for symbols within slot for PSSCH and DMRS.  

Khoryaev further teaches response to the number of symbols of the consecutive symbols being 8, a second symbol and a sixth symbol of the consecutive symbols are used for demodulation reference signals (DMRSs) (although reference does not directly show a group of 8 symbols, the combination of symbols for the slots are considered for consecutive symbol for PSSCH transmission, wherein fig 16 shows 14 consecutive symbols; in 1640, last 4 and 4 symbols are consecutive 8 symbols, numbering them from 0-7, the symbol # 2 and # 6 are DMRS, while the other symbols are PSSCH; further, para 173: in some embodiments, patterns of more than five symbols are possible, various numbers of DMRS symbols and PSSCH symbols may be used, various ordering/arrangements of the DMRS and PSSCH symbols may be used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine V2X sidelink communication using s-TTI selection as taught by Khoryaev with transmitting DMRS in specific symbols of the slot as taught by Khoryaev for the benefit of enabling sidelink communication resource selection procedure with S-TTI as taught by Khoryaev in para 153.

 Regarding claim 19 and 29, Khoryaev further teaches wherein a symbol next to a last symbol of the consecutive symbols is a guard period (as shown in fig 15, last symbol next to consecutive sTTI symbols of 6 or 3 symbols in 1510-1560 has gap period).

Regarding claim 20 and 30, Khoryaev further teaches wherein the number of symbols of the consecutive symbols is more than one symbol (as shown in fig 15, number of consecutive sTTI symbols are 6 or 3 symbols in 1510-1560, which is more than one).

Regarding claim 23 and 33, Khoryaev further teaches wherein a first symbol of the slot is not used for a demodulation reference signal (DMRS) irrespective of the number of symbols of the consecutive symbols (in fig 15, each configuration of 1510-1560 includes sTTI of 6 symbols or 3 symbols, and each pattern includes first symbol as PSSCH or for AGC settling, and the DMRS is used for second or third symbol, but not first).

Regarding claim 24 and 34, Khoryaev further teaches wherein in response to the number of symbols of the consecutive symbols becoming smaller, fewer symbols are used for the DMRSs (as shown in fig 15, in 1510 s-TTI configuration, 6 symbol pattern uses 2 DMRS, while in 1540-1560 s-TTI configuration for 3 symbol pattern uses 1 DMRS symbol).

Regarding claim 25 and 35, Khoryaev further teaches wherein a second symbol of the slot is used for a DMRS in a case the number of symbols of the consecutive symbols is less than a threshold (as shown in fig 15, in 1540-1560 s-TTI configuration for 3 symbol pattern uses 1 DMRS symbol, which is the second symbol in the pattern).

 Regarding claim 26 and 36, Khoryaev further teaches wherein a second symbol of the slot is used for a DMRS in a case the number of symbols of the consecutive symbols is less than a threshold (as shown in fig 15, in 1540-1560 s-TTI configuration for 3 symbol pattern uses 1 DMRS symbol, which is the second symbol in the pattern; 3 symbol pattern is relatively small to 6 symbol pattern of 1510).

 Regarding claim 27 and 37, Khoryaev further teaches wherein the number of symbols of the consecutive symbols is selected from a plurality of numbers of symbols (fig 8, step 815; para 102: the UE 102 may select the short TTI from a plurality of short TTIs (including but not limited to a plurality of candidate TTIs); also, fig 14-17 shows plurality of number of symbols (14) within the subframe, while s-TTI is shown as of 3, 4, 6 or 7 symbols).


Claims 21-22 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2020/0275458) in view of Lee et al. (WO 2018174688, attached is the machine translation and publication) 

 Regarding claim 21 and 31, Khoryaev teaches the limitations of parent claim. 

Khoryaev fails to teach, but Lee teaches wherein the number of symbols of the consecutive symbols is more than a number of consecutive symbols used for a transmission of a physical sidelink control channel (PSCCH) within the slot (fig 5b: S-PSCCH_L < S-PSSCH_L. That is, in the time domain, the number of symbols constituting the S-TTI based PSSCH is larger than the number of symbols constituting the S-TTI based PSCCH). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine V2X sidelink communication using s-TTI selection as taught by Khoryaev with controlling number of symbols for PSCCH and PSSCH in s-TTI as taught by Lee for the benefit of efficient transmission power control in V2X as taught by Lee in page 6 (of the translation).

 Regarding claim 22 and 32, Khoryaev further teaches wherein the PSSCH and the PSCCH are assigned in a frequency division multiplexing (FDM) manner (para 149:  Referring to FIG. 9, in the example scenario 900, the sPSCCH transmission 920 may be multiplexed with the sPSSCH transmission 925 in the frequency domain, during the S-TTI 910).

Furthermore, Lee also teaches in the fig 5b and 6, that PSCCH and PSSCH use different carriers for same s-TTI, which is in frequency division multiplexing manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine V2X sidelink communication using s-TTI selection as taught by Khoryaev with controlling number of symbols for PSCCH and PSSCH in s-TTI as taught by Lee for the benefit of efficient transmission power control in V2X as taught by Lee in page 6 (of the translation).


Response to Arguments
Applicant's arguments filed with respect to Khoryaev not disclosing 8 consecutive symbols used for sidelink communication (page 7-8) have been fully considered but they are not persuasive. It is noted that the reference does not directly teach a group or pattern defined with “8 symbols” explicitly in fig. 12-17. However, the reference teaches (para 173) that pattern with more than 5 symbols and various number of DMRS with various ordering and arrangements can be used within the same configuration. Further, when taken fig. 16, 1640 arrangement with last two patterns of 4 symbols before gap period as consecutive 8 symbols for PSSCH within slot, and numbering them as symbol #0-7, the reference teaches symbol # 2 and #6 being used for DMRS transmission. Thus, the reference is obvious to teach the argued limitation as described above with respect to the claim 18. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1). Lee et al. (US 20210036834): DMRS in V2X communication (para 164, fig 17-30); Fig. 24, 27: for the consecutive 14 symbols (at least 8), 2nd and 6th symbols include DMRS. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/12/2022